t c memo united_states tax_court masoud fakurnejad petitioner v commissioner of internal revenue respondent docket no 24951-17l filed date masoud fakurnejad pro_se cameron w carr and thomas r mackinson for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 c and d of the determination by the 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien nftl the irs initiated the collection action with respect to petitioner’s federal_income_tax liability for respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declaration and exhibits see rule b petitioner resided in california when he filed his petition the irs examined petitioner’ sec_2012 federal_income_tax return and sent him a timely notice_of_deficiency after the case was docketed in this court the par- ties executed a stipulated decision document in which they agreed that there was a deficiency of dollar_figure due from petitioner for the court entered a decision to that effect in fakurnejad v commissioner t c dkt no date as of date petitioner’s unpaid tax_liability for including inter- est was dollar_figure in an effort to collect this liability the irs sent him a notice_of_federal_tax_lien filing and your right to a hearing he timely requested a cdp hearing stating that he could not pay the balance asking that the nftl be withdrawn and seeking audit_reconsideration for petitioner’s case was assigned to a settlement officer so from the irs ap- peals office the so sent him a letter acknowledging receipt of his hearing re- quest and scheduling a telephone cdp hearing for date the so advised petitioner that she could not consider a collection alternative unless he submitted proof of estimated_tax payments for and a form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information petitioner did not provide any of this informa- tion to the so before the hearing petitioner’s representative sent the so an amended schedule c profit or loss from business for accompanied by a note indicating that petitioner sought audit_reconsideration on the basis of this revised information the so called the representative and told him to follow the instructions in irs publication what you should know about the audit_reconsideration process if peti- tioner wished to pursue audit_reconsideration she again requested a form 433-a along with proof of estimated_tax payments for and she set a deadline of two weeks for submission of these documents petitioner’s representative subsequently faxed to the so a form 433-a with limited supporting information including business bank statements spanning three months the so received no evidence that petitioner had made the required esti- mated tax_payments for using the limited information available to her the so calculated that petitioner could make monthly payments of at least dollar_figure to the irs for that reason she concluded that he was ineligible for currently not collectible status on date the so called the representative and left a voice mes- sage asking that he call her back to discuss her findings the so called him again a week later and left a second message indicating that she would close the case and sustain the nftl filing if she received no response by date on date having received no further communication or documents from petitioner or his representative the so closed the case on date the irs appeals_office issued petitioner a notice_of_determination sustaining the nftl filing and petitioner timely sought review in this court on date respondent filed a motion for summary judg- ment to which we directed petitioner to respond by date we later ex- tended to date the time by which petitioner was to respond he filed no response discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite how- ever the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the taxpayer’s underlying tax_liability is properly before us we review the irs’ deter- mination de novo 114_tc_176 we re- view the so’s decision in other respects for abuse_of_discretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or with- out sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c underlying liability petitioner seeks to dispute his underlying tax_liability for apparently on the basis of his desire for audit_reconsideration but a taxpayer can challenge the existence or amount of his underlying liability only if he did not receive any notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute it sec_6330 see 114_tc_604 petitioner received a notice_of_deficiency for and challenged the commissioner’s determinations in the case at docket no we entered the parties’ stipulated decision in that case and the decision is now final see sec a both sec_6330 and principles of res_judicata preclude petitioner from challenging the liability so established see 333_us_591 138_tc_54 kanofsky v commissioner tcmemo_2014_153 108_tcm_99 aff’d 618_fedappx_48 3d cir we thus review the so’s action for abuse_of_discretion only see goza t c pincite d abuse_of_discretion in determining whether the so abused her discretion we consider whether she properly verified that the requirements of any applicable law or admin- istrative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of peti- 2although petitioner requested audit_reconsideration for he did not follow the so’s instructions about how to pursue that relief see supra p a grant of audit_reconsideration is discretionary and any audit is conducted outside the cdp process durda v commissioner tcmemo_2017_89 113_tcm_1420 n see ludlam v commissioner tcmemo_2019_21 at n noting that the taxpayers could seek audit_reconsideration but that such reconsideration is not subject_to judicial review in any event petitioner would not have been eligible for audit_reconsideration for because this court had finally decided his liability for that year see internal_revenue_manual pt f date a request for reconsideration will not be consid- ered if t he united_states tax_court has entered a decision that has become final tioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so satisfied all three requirements the so reviewed petitioner’s transcripts of account to verify that hi sec_2012 tax_liability had been properly assessed in his hearing request petitioner checked the box for nftl withdrawal but he failed to submit any documentation to show that he qualified for any categories justifying nftl withdrawal under sec_6323 the so used the information available to her to estimate that petitioner could pay the irs dollar_figure per month and was thus ineligible for currently not collectible status petitioner did not question that determination he proposed no other collection alternative and the so had no obligation to offer one see cavazos v commissioner tcmemo_2008_257 96_tcm_341 it is not an abuse_of_discretion for an appeals officer to sustain a levy and not consider any collection alternatives when the taxpayer has proposed none in any event petitioner repeatedly failed to comply with the so’s requests that he supply evidence that he had made required estimated_tax payments for because petitioner was not current in his tax filing obligations the so could properly have rejected any collection alternative on this ground alone see 126_tc_237 rev’d on other grounds f 3d 10th cir friedman v commissioner t c memo 110_tcm_350 finding no abuse_of_discretion in rejecting collection alternatives where the taxpayer failed to show that he had made estimated_tax payments hull v commissioner tcmemo_2015_86 109_tcm_1438 finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered for respondent
